      Case 5:21-mj-05001-ELW Document 16-1                        Filed 01/15/21 Page 1 of 2 PageID #: 35
2AO 432
                                      Administrative Office of the United States Courts
(Rev. 2/84)

                                            WITNESS AND EXHIBIT RECORD
DATE                      CASE NUMBER                OPERATOR                                 PAGE NUMBER
        1/15/2021         5:21-mj-05001-001           Roxana Guerrero                         1
                                                                                                             PRESIDING
                  NAME OF WITNESS                       DIRECT          CROSS      REDIRECT    RECROSS
                                                                                                              OFFICIAL

 G1.SA Jonathan Willett                                       X           X               X       X             X

 D.1Jeff Houpe                                                X           X

 D2. Jaklyn Chalk                                             X           X

 D3. Joseph Martinez                                          X           X

 D4.Marie Halpin                                              X           X                                     X

 D5. Ashlee Newburn                                           X           X                                     X

  D6. Earl Scroggin                                           X           X

 D7. Tammy Newburn                                            X           X                                     X




                                                                                                            ADMITTED IN
    EXHIBIT NUMBER                                    DESCRIPTION                                 ID
                                                                                                             EVIDENCE

 Gov. Exhibit 1           Surveillance Video                                                  X                 X

 Gov. Exhibit 2           Surveillance Video                                                  X                 X

 Gov. Exhibit 3           Photo of Barnett (feet on desk)                                     X                 X

 Gov. Exhibit 4           Photo of Barnett (holding letter)                                   X                 X

 Gov. Exhibit 5           Photo of Barnett (standing with stun gun visible)                   X                 X

 Gov. Exhibit 6           YouTube Video of Barnett                                            X                 X

 Gov. Exhibit 7           Photo of stun gun box                                               X                 X

 Gov. Exhibit 8           Receipt from Bass Pro                                               X                 X

 Gov. Exhibit 9           Video from Bass Pro                                                 X                 X

 Gov. Exhibit 10          Photo of letter                                                     X                 X
      Case 5:21-mj-05001-ELW Document 16-1                 Filed 01/15/21 Page 2 of 2 PageID #: 36
2AO 432
                                   Administrative Office of the United States Courts
(Rev. 2/84)

                                     WITNESS AND EXHIBIT RECORD
DATE                   CASE NUMBER               OPERATOR                                  PAGE NUMBER
        1/15/2021      5:21-mj-05001              Roxana Guerrero                          1
                                                                                                          PRESIDING
                NAME OF WITNESS                     DIRECT         CROSS        REDIRECT    RECROSS
                                                                                                           OFFICIAL




                                                                                                         ADMITTED IN
    EXHIBIT NUMBER                                DESCRIPTION                                  ID
                                                                                                          EVIDENCE

 Gov. Exhibit 11       Photo of Barnett with silencer                                      X                 X

 Gov. Exhibit 12       News interview with Barnett (November 2020)                         X                 X
